Order directing defendant to submit to an examination before trial reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Plaintiff states that he has a cause of action against defendant for an accounting. An examination of the record discloses that if he has any cause of action at all it is one for damages for an alleged breach of contract. All of the facts necessary to enable him to frame a complaint in such an action are evidently well known to him. It appears that he commenced, in New York county, a prior action against defendant for breach of contract, and his pleadings there disclose that he possesses ample information on which to frame his complaint. Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur.